Smith, J. ,The sheriff presented to the county court his bill for services in subpoenaing seven witnesses in the case of the state of Arkansas against Richard Dortch, charged with murder. Dortch was convicted and an execution for the costs-was returned nulla bona. This made the county liable for all legitimate fees arising out of his prosecution. The county court allowed fees and mileage for subpoenaing two witnesses only, rejecting the remainder of the bill. The sheriff appealed to the circuit court, where judgment was rendered in his favor for the whole of his demand.  Fees of sheriff ia criminal eases  The controversy involves the construction of Sec. 3248 of Mansf. Dig., which provides that where the costs in criminal cases are paid by the county, “ no sheriff, etc., serving subpoenas for witnesses shall be allowed. to receive from the county pay for making more than two retmns on subpoenas in any given case,” etc.  Construction of statute.  The contention of the county is, that the word “return”' should be construed as meaning seryice ; otherwise the section is unintelligible, for the law provides no remuneration for making returns on writs except where the return is non est or nulla bona. The intention of the legislature is somewhat obscure. But “return” has a specific legal meaning. It is a short account, in writing, made by a ministerial officer of the manner in which he has executed a writ. Stephen Pl., 24. And where it occurs in a statute regulating fees, it will be presumed to' have been used in its technical sense. “The current of authority at the present day is in favor of reading statutes according to the natural and most obvious import of the language, without resorting to subtle and forced constructions for the purpose of either limiting or extending their operation.” Waller v. Harris, 20 Wendell, 562, per Bronson, J. “The office of interpretation is to bring sense out of the words used, and not bring a-sense into them.” McCloskey v. Cromwell, 11 N. Y., 602. Compare M. and L. R. Ry. v. Adams, 46 Ark., 163. The number of witnesses who may be summoned in a criminal cause, in behalf of both prosecution and defense, is unlimited. And it would require unequivocal language to convince us of the intention of the legislature that the sheriff, who must serve processes under pain of indictment and punishment for nonfeasance, was to have pay only for serving two subpoenas. Affirmed.